Citation Nr: 0301966	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 2001, by the Winston-Salem, North Carolina Regional 
Office (RO), which denied the veteran's claim for service 
connection for bilateral hearing loss.  The notice of 
disagreement with that determination was received in October 
2001.  The statement of the case was issued in May 2002, and 
the substantive appeal was received in June 2002.  The appeal 
was received at the Board in August 2002.  

In a June 2002 rating decision, the RO also denied a claim 
for service connection for tinnitus.  In his informal hearing 
presentation, the veteran's service representative expressed 
disagreement with that rating action.  The Board finds that 
this document should be read liberally and interpreted to be 
a written notice of disagreement (NOD) with respect to the 
issue of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.201 
(2002); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(an NOD need only consist of a writing which expresses 
disagreement with an RO decision).  Where, as here, a veteran 
files a NOD and the RO has not issued a SOC, the claim must 
be remanded to the RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Hence, the claim for service 
connection for tinnitus will be remanded to the RO for 
appropriate disposition, including issuance of a SOC, prior 
to further review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Bilateral hearing loss was not present in service or 
initially manifested until many years after service, and the 
medical evidence of record does not establish any etiological 
relationship between the veteran's current bilateral hearing 
loss and his military service-including any incident of 
acoustic trauma, etc., that occurred during service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The service medical records are 
negative for any complaints, findings or diagnoses of hearing 
loss.  On the occasion of the separation examination in July 
1970, the veteran complained of a history of running ears, 
and problems with accumulation of wax in his right ear since 
October 1969.  Clinical evaluation of the ears was reported 
as normal.  The separation examination revealed pure tone 
thresholds of 10, 20, 20, and 15 decibels in the right ear, 
and 10, 10, 10, and 15 decibels in the left ear at the 500, 
1000, 2000, and 4000 Hertz levels, respectively.  

Postservice medical records dated from 1970 through 1985 
reflect clinical evaluation and treatment for several 
unrelated disabilities.  During a VA examination in October 
1970, it was noted that the eardrums were not seen because 
the ear was full of wax; however, no hearing loss was noted.  
VA progress notes dated from May to July 1985 reflect 
clinical evaluation for a neurological evaluation involving 
the upper extremities.  These records do not reflect any 
complaints or findings of hearing loss.  

In November 2000, the veteran filed a claim for service 
connection for hearing loss.  The veteran's service 
representative maintains that his hearing problems were due 
to a concussion blast at a proximity of less than 2 feet.  In 
conjunction with his claim for service connection for hearing 
loss, the veteran was afforded an audiological evaluation in 
March 2001.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
60
60
65
LEFT

45
55
60
65

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 84 in the left ear.  The 
pertinent diagnosis was moderate to severe sensorineural 
hearing loss, bilateral.  

In an addendum to the above examination, dated in June 2001, 
the VA examiner reviewed the veteran's medical records and 
noted that, although noise such as that described by the 
veteran as resulting with exposure of mortar may contribute 
to a hearing change, the veteran's pure tone thresholds 
obtained in the separation examination of February 1970 
showed no evidence of such a change; additionally, no 
complaints of hearing loss was noted.  She further noted 
that, subsequent to his military service, the veteran 
provided history suggested that he had received significant 
noise exposure in his civilian occupation.  Therefore, the 
examiner stated that she could not conclude that the 
veteran's current hearing loss is attributable to military 
service.  

In the substantive appeal, received in June 2002, the 
veteran's representative maintained that he had hearing loss 
from noise exposure in service.  She indicated that the 
veteran worked as a machine operator up to 1982, and he was 
subsequently employed by a metals company from 1988, but he 
worked in the material handling department with only 
occasional duties as a substitute machine operator.  She 
further noted that he had had noise exposure on an 
intermittent basis that was monitored by the Occupational 
Safety and Health Administration (OSHA).  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claim.  Specifically, the May 2002 
statement of the case provided to both the veteran and his 
representative specifically satisfy the requirement at 
§ 5103(a) of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  In a letter dated in April 2002, the 
veteran and his representative were again advised of the 
evidence that would substantiate his claim.  He was also 
informed of what evidence he was responsible for obtaining.  

The Board further notes that the VA examination report 
contains the information necessary to evaluate the veteran's 
claim.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply.  Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In this case all 
available records have been obtained, the veteran has been 
afforded the necessary examination, and been informed of the 
evidence needed to substantiate the claim.  Therefore, there 
is no need for further assistance under the VCAA.  


III.  Legal analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Certain chronic diseases, 
including sensorineural hearing loss, may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The veteran has asserted that he was exposed to significant 
noise exposure as a result of the concussion blast in service 
in 1969.  There is no controversy in this case as to whether 
the veteran was exposed to noise trauma in service.  He was 
an infantryman during the Vietnam War and his account of his 
exposure is credible and entirely consistent with the 
circumstances of his service.  As a combat veteran, he is 
entitled to have his statements accepted.  38 U.S.C.A. 
§ 1154(b) (West 1991). Even without benefit of 38 U.S.C.A. 
§ 1154(b), the evidence clearly supports a finding of fact 
that the veteran was exposed to noise trauma in service.  

However, the fact that the veteran was exposed to noise 
trauma in service does not, by itself, establish a basis for 
the grant of service connection.  Although the veteran 
contends that his bilateral hearing loss is directly related 
to active service, the service medical records are negative 
for reference to a complaint of hearing difficulty.  In July 
1970, when examined for separation, his hearing was normal 
and an ear abnormality was not reported.  

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).  As noted above, 
there is no evidence of any treatment for a hearing loss 
during service.  The Board acknowledges that the veteran may 
have been exposed to noise exposure as a result of a 
concussion blast in 1969 in service.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  However, the medical evidence has 
demonstrated no continuity of symptomatology between 1970 and 
2000.  In fact, it is not until the veteran's November 2000 
claim for service connection that the veteran even reported 
hearing loss.  Significantly, the first post service 
audiogram reflecting hearing loss was from March 2001, more 
than thirty years after discharge from active service.  While 
38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  Further, in June 
2001, a VA medical specialist noted that, since the veteran 
received significant noise exposure in his civilian 
occupation following service, she could not conclude that his 
current hearing loss was attributable to service.  There is 
no medical evidence to contradict this opinion.  

In summary, the Board finds that the most probative evidence 
shows that symptoms of hearing loss were not shown in service 
or for many years thereafter.  Furthermore, medical evidence 
on file does not relate the current symptoms to the veteran's 
period of active duty.  Direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Accordingly, as it 
has not been shown that the veteran's bilateral hearing loss 
is related to service or any incident thereof, service 
connection for bilateral hearing loss must be denied.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.  


ORDER

The claim for service connection for bilateral hearing loss 
is denied.


REMAND

In a decision dated in June 2002, the RO denied the veteran's 
claim of entitlement to service connection for tinnitus.  In 
his informal hearing presentation, dated in August 2002, the 
veteran's representative expressed disagreement with the 
denial of service connection for tinnitus.  The RO has not 
issued a statement of the case in response to the veteran's 
notice of disagreement.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  

Accordingly, the case must be returned to the RO for the 
following:

The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for tinnitus.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

